       Case 1:20-cv-00113-WHA-CSC Document 7 Filed 04/29/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ROYCHESTER WALKER, #292219,                 )
                                            )
         Plaintiff,                         )
                                            )
  v.                                        )       CIVIL ACTION NO. 1:20-CV-113-WHA
                                            )
MRS. HOWARD,                                )
                                            )
         Defendant.                         )

                                       ORDER

        On April 3, 2020, the Magistrate Judge entered a Recommendation (Doc. #6) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to file a

necessary amendment to the complaint as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 29th day of April, 2020.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
